DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shell et al. (US Pub 2020/0237946) in view of Schwartz et al. (US Pub 2018/0207307) in view of Fee et al. (US Pub 2020/0066086) and further in view of Jakubowski et al. (US Pub 2020/0237119).
As of claim 1, Shell discloses a contactless delivery locker comprising: 
a locker housing (via container 2 housing; see fig. 1); 
a locker door fitted to said locker housing (access portal 14; see fig. 1); 
5a disinfecting system arranged to disinfect locker content (via container 2 comprising disinfecting system to disinfect container content; see paragraph [0032]-[0033]); 
a remotely actuable lock arranged to secure said door in a closed position and actuable to release said door (via remotely actuable lock arranged to be open by a smartwatch or mobile applications or by scanning packages; see paragraph [0021] and [0024]); 
a controller associated with said lock configured to actuate said lock (via comprising a controller to perform locking, unlocking, opening or closing of the container; see paragraphs [0021] and [0033], [0040]; and
 a wireless interface connected to said controller and configured to receive 10a command to actuate said lock to release said door (via receiving command from a mobile application using a wireless means; see paragraph [0024]); and 
wherein said controller operates to control actuation of said lock to release said door upon detection of said command to actuate said lock and release said door (via unlocking/opening the container; see paragraphs [0021], [0024]-0025].
With regards to the limitation of “wherein said controller is configured to report lock status information after completion of a disinfecting cycle to a user to confirm if a locker has been opened between completion of a disinfecting 15cycle and a user operation to open said locker door, Shell discloses that container generates notification to a recipient that the container has been accessed (lock status that lock was unlocked and container was opened), generates notification, that the package has been disinfected (completion of disinfection), generates notification that the container is closed and locked (lock status). Shell further discloses that disinfecting begins automatically after locking the container and the recipient is notified after the disinfecting process is complete, so the user can open the container to retrieve the package. So in the system of Shell if the container is accessed again after the disinfecting cycle an access notification will be sent to the recipient again that the container has been accessed which will be after completion of a disinfecting cycle; see paragraphs [0021], [0035], [0088], claims 1 and 4).  
In order to further support the Examiner’s assertion that it would have been obvious to one having ordinary skill in the art at the time the invention was filed to report lock status information to confirm if a locker has been opened between completion of disinfecting cycle and a user operation to open said locked, Schwartz discloses a container 100 for disinfecting articles within the container (see fig. 1; also see abstract). Schwartz discloses that container 100 comprises a controller 131, which indicates that container 100 is occupied, and that container 100 has been opened and accessed since the last disinfection/sterilization cycle. Controller 131 further indicates that the contents of container have undergone a disinfection/sterilization cycle and that the container 100 has not been opened since the cycle was completed (see paragraph [0080]-[0082]).
From the teaching of Schwartz it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use a specific notification to confirm to user that the locker has been open or container since the completion of disinfecting cycle to indicate that article in the container may not be disinfected since the container has been opened since the last disinfecting cycle (see paraqgrpah [0082]).
However combination of Shell and Schwartz does not explicitly disclose a locker system comprising a plurality of lockers arranged in a bank of lockers wherein each locker includes at least a locker door fitted to said locker housing having a display arranged on said locker door wherien said display is sized to cover a significant portion of the door and sized to be used for digital signage.
Fee discloses a contactless delivery locker system comprising a plurality of contactless delivery lockers 120 arranged in a bank of lockers (array of storage lockers; see fig. 1; also see paraqgrpah [0070]). Fee discloses a locker door 200 (see fig. 2) having a display (150, 170) arranged on said locker door wherein said display is sized to cover a significant portion of the door (see figs 1 and 2, wherein the display covers significant portion of the door; see paragraphs [0077]-[0078]) and sized to be used for digital signage (via using the display for advertisement and assisting consumers; see paraqgrpah [0078] and [0092]).
From the teaching of Fee it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination of Shell and Schwartz to have a locker system with plurality of lockers and locker doors having a display for digital signage as taught by Fee in order to communicate dynamic marketing messages to actual or potential customers (see paraqgrpah [0100]).
However combination of Shell, Schwartz and Fee does not explicitly discloses that the controller is configured to show a customer ID on the display.
Jakubowski discloses a locker systems (via cubby unit; see fig. 1) comprising plurality of cubbies (lockers; see fig. 1). Jakubowski discloses that a cubby comprises a display 210 that provides identifying information for the order within the cubby including a name of the customer, the order number etc.; see paragraph [0030]).
From the teaching of Jakubowski it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination of Shell, Schwartz and Fee to display customer information on the locker as taught by Jakubowski in order to provide an indication to the customer as to which locker holds the customer’s order (see paraqgrpah [0075]).
As of claim 2, Shell discloses that said disinfecting system further comprises a UV-C light source (via ultraviolet emitter; see paragraph [0033]). 
As of claim 3, Shell discloses al the limitations of the claimed invention as mentioned in claim 1 above, however it does not disclose that said UV-C light source is one or more UV-C LEDs.  
	Schwartz discloses that the ultraviolet source is light emitting diodes (see paragraphs [0044] and [0100]).
	From the teaching of Schwartz it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Shell to include LEDs for ultraviolet emission as taught by Schwartz since it is well known in the art to use LEDs for ultraviolet radiation. 
As of claim 4, Shell discloses that 20as of clasassaid remotely actuatable lock further comprises an automatic door opener (via automatically opening and closing the container; see paragraph [0035]).  
As of claim 5, Shell discloses that said controller is configured to generate a status report and provide said status report to said wireless interface for transmission (via notifying the recipient that package has been delivered and the container has been disinfected; see paragraphs [035] and [0088]).  
As of claim 6, Shell discloses that the container comprises 5location-based services connected to said controller (via comprising a GPS to pinpoint the location of the container e; see paragraph [0023]).  
As of claim 7, Shell discloses that the container comprising a GPS receiver connected to said location-based services and said status report includes a location report (via comprising a GPS to pinpoint the location of the container e; see paragraph [0023]).  
As of claim 8, Shell discloses that said 10disinfecting system further comprises a timer connected to said UV-C light source (via a timer-based disinfecting system; see paragraph [0035]).  
As of claim 9, Shell discloses that said status report includes a report of operation of said disinfecting system (via notifying that the disinfecting process is complete and the package is safe from pathogens; see paragraph [0035]).
As of claim 13, Shell discloses that said locker door is pivot mounted to said locker housing (via access portal 14 pivot mounted to the container housing; see fig. 1; also see paragraphs [0061]). 
As of claim 16, Shell discloses a handle connected to said locker housing (via handles 34; see fig. 3; also see paragraph [0067]). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shell et al. Schwartz, Fee, Jakubowski and further in view of Lewis (US Pub 2018/0242768).
As of claim 10, combination of Shell, Schwartz, Fee and Jakubowski discloses that container comprises a temperature sensor (via a temperature sensor see Shell paragraphs [0062], [0064] and [0080]) however it does not explicitly disclose said status report includes sensed temperature within said 15locker housing. 
Lewis discloses a storage unit 250 which transmits sensed temperature with the storage unit 250 (see paragraph [0080]).
From the teaching of Lewis it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination of Shell, Schwartz, Fee and Jakubowski to include the function of sending the sensed temperature as taught by Lewis in order to notify the owner of the temperature. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shell et al. Schwartz, Fee, Jakubowski and further in view of Chen et al. (US Pub 2020/0234016).
As of claim 12, combination of Shell, Schwartz, Fee and Jakubowski discloses all the limitations of the claimed invention as mentioned in claim 11 above, however it does not explicitly disclose that the display is a see-through display.  
Chen discloses an object storing apparatus comprising a transparent display 150 (see fig. 1; also see paragraph [0087]).
From the teaching of Chen it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination of Shell, Schwartz, Fee and Jakubowski to include a see through display taught by Chen in order to achieve dual function of looking inside the container and displaying information.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shell, Schwartz, Fee and Jakubowski and further in view of Collard et al. (US Pub 2011/0020175).
As of claims 14 and 15, combination of Shell, Schwartz, Fee and Jakubowski discloses all the limitations of the claimed invention as mentioned in claim 1 above, however it doesn’t explicitly disclose that that the interior surfaces of said locker housing includes reflective surfaces as claimed in claim 14 or interior surfaces of said locker housing includes light scattering surfaces as claimed in claim 15.  
	Collard discloses an apparatus for sanitizing appliances comprising a sanitizing chamber wherien the sanitizing chamber comprises reflective interior surface 28 which scatter light within the sanitizing chamber (see fig. 4; also see paragraph [0052]).
From the teaching of Collard it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination of Shell, Schwartz, Fee and Jakubowski to include reflective or scattering interior surfaces taught by Collard in order to provide different information regarding the locker to the user.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shell, Schwartz, Fee and Jakubowski and further in view of Hall et al. (2018/0084959).	
As of claim 17, combination of Shell, Schwartz, Fee and Jakubowski discloses all the limitations of the claimed invention as mentioned in claim 16 above, however it does not disclose that5asas  disinfecting system further comprises a UV-C light source to provide UVGI to said handle.
Hall discloses an apparatus comprising a retractable handles 706 and handle-receivers 704 (see paragraph [0050]). Hall further discloses that the handle receivers 704 comprises UV light emitters to sterilize the handles (see fig. 7, see paragraph [0050]).
From the teaching of Hall it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination of Shell, Schwartz, Fee and Jakubowski to include the function of sterilizing the handles as taught by Hall in order to clean the handle surface.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571)272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NABIL H SYED/Primary Examiner, Art Unit 2683